Citation Nr: 1522572	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-26 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to herbicide exposure. 

2.  Entitlement to service connection for liver cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for lung cancer, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March 1965 to March 1968 and from September 1972 to October 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran initially requested a Board hearing on his September 2013 VA Form 9 (Appeal to Board of Veterans' Appeals), but withdrew this request in a July 2014 statement from his representative.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDINGS OF FACT

1.  The Veteran's colon cancer was not shown in service or within the post-service year, and has not been shown to be etiologically related to the Veteran's active service, to include his presumed in-service exposure to herbicides.

2.  The Veteran's liver cancer was not shown in service or within the post-service year, and has not been shown to be etiologically related to the Veteran's active service, to include his presumed in-service exposure to herbicides.

3.  The Veteran's lung cancer is a result of metastasis of colon cancer, was not shown in service or within the post-service year, and has not been shown to be etiologically related to the Veteran's active service, to include his presumed in-service exposure to herbicides.   
CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in or aggravated by service and such incurrence may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Liver cancer was not incurred in or aggravated by service and such incurrence may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  Lung cancer was not incurred in or aggravated by service and such incurrence may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.

The Veteran's claims were filed as fully developed claims (FDC).  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim, other than service treatment records (STRs) and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.  The FDC form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's STRs were associated with the Veteran's claims file.  

With respect to the VA treatment records, of record are various VA treatment records dating from March 2012 to August 2013.  These records, however, are primarily limited to records relating to cancer treatment and appear to be incomplete.  For example, the most recent August 2013 oncology VA treatment note contained a date by date listing of what appears to be VA treatment, but these records are not of record.  Also, the VA treatment records of record included discharge summaries, but do not appear to include any treatment records associated with such hospitalizations.  With respect to the Veteran's colon and liver cancer claims, however, as will be discussed further below, the determinative issue on appeal is whether such cancers are related to the Veteran's active service.  The outstanding VA treatment records presumably would only relate to ongoing treatment and would not relate to whether colon and liver cancer are related to the Veteran's active service.  As such, the outstanding VA treatment records would likely not be relevant to the Veteran's claims and remand is therefore not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  With respect to the Veteran's lung cancer claim, as will be discussed further below, the determinative issues on appeal are whether such cancer is a result of metastasis of colon cancer or is otherwise related to the Veteran's active service.  The VA treatment records of record adequately address the issue of whether the Veteran's lung cancer is a result of metastasis of colon cancer and, as described previously, the outstanding VA treatment records would presumably only relate to ongoing treatment and would not relate to whether the Veteran's lung cancer is otherwise related to the Veteran's active service.  As such, the outstanding VA treatment records would likely not be relevant to the Veteran's lung cancer claim and remand is therefore not required.  See id.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R.         § 3.159(c)(4) (2014).  The Veteran was not afforded a VA examination with respect to his claims and the Board finds that an examination is not warranted.  With respect to the Veteran's colon and liver cancer claims, as will be discussed further below, the evidence of record indicates a current disability.  Assuming that the Veteran's conceded in-service herbicide exposure is an in-service event, there is no competent evidence of record that suggests a relationship between in-service herbicide exposure and the Veteran's current colon and liver cancers.  Additionally, the Veteran, and the evidence of record, does not suggest any other in-service incidents beyond in-service herbicide exposure that the current colon and liver cancers could be related to.  No VA examination, therefore, is necessary with respect to these claims.  With respect to the Veteran's lung cancer, the determinative issue on appeal is whether such cancer is a result of metastasis of colon cancer or is otherwise related to the Veteran's active service.  The VA treatment records of record are sufficient to address the issue of whether the Veteran's lung cancer is a result of metastasis of colon cancer.  Again, the Veteran, and the evidence of record, does not suggest any other in-service incidents beyond in-service herbicide exposure that the current lung cancer could be related to.  Based on the foregoing, no VA examination is therefore necessary with respect to the Veteran's lung cancer claim.  

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.

II.  Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
      
If a chronic disease, such as a malignant tumor, becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a), 1137 (West 2014); 38 C.F.R.       §§ 3.307, 3.309 (2014).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309 (2014); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b) (2014).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

Analysis

Reviewing the VA treatment records of record, a March 2012 treatment note included a chief complaint of "[n]ewly diagnosed obstructing colon cancer."  The results of a March 2012 CT scan of the abdomen and pelvis noted an impression in part of "suspicious for colorectal cancer with liver metastases."  The result of a March 2012 CT scan of the thorax noted an impression of "[s]mall lung nodules, could represent metastatic disease."  An April 16, 2012 VA treatment note referenced the Veteran as having metastatic rectal cancer.  An April 26, 2012 VA treatment note referenced the Veteran as having "rectosigmoid cancer with liver, adrenal, and possible lung metastases diagnosed" March 28, 2012.  An April 30, 2012 VA treatment note referenced the Veteran as having "recently diagnosed colon cancer."  A June 2013 VA discharge summary noted that the Veteran "underwent a right video-assisted thoracoscopy middle lobe wedge times 2 as well as several biopsies."  A July 2013 VA treatment note included an assessment of "[c]olon cancer metastatic to liver and lung."  An August 20, 2013 VA treatment note included an assessment of "[c]olon cancer with liver, chest wall and lung" metastases.      

The Veteran served in the Republic of Vietnam during the Vietnam Era and thus herbicide exposure during service is presumed.  See DD 214 (for dates of service of September 1972 to October 1976); 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R.     §§ 3.307, 3.309 (2014).

VA regulations provide that certain diseases associated with herbicide exposure in service may be presumed service connected, including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  38 C.F.R. §§ 3.307, 3.309 (2014).

The National Academy of Sciences (NAS) concluded in 2012, however, that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and cancers of the digestive organs (to include colorectoral cancer) and hepatobiliary cancers (to include liver cancer).  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014).  

Upon review, while VA regulations provide that certain diseases associated with herbicide exposure in service may be presumed service connected, presumptive service connection for herbicide exposure does not include the Veteran's colon or liver cancers and as such, service connection for these cancers is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

With respect to the Veteran's lung cancer claim, while lung cancer is on the presumptive list of diseases associated with herbicide exposure, the medical evidence of record established that the Veteran's lung cancer developed as a result of his metastatic colon cancer.  For example, the August 20, 2013 VA treatment discussed above included an assessment of "[c]olon cancer with liver, chest wall and lung" metastases.  A presumptive cancer (i.e., lung cancer) that develops as a result of a metastasizing non-presumptive cancer (i.e., colon cancer) cannot be service connected on a presumptive basis.   See 38 U.S.C.A. § 1113(a) (West 2014); Darby v. Brown, 10 Vet. App. 243 (1997) (noting that the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site and additional cancers developed as a result of metastasizing); VAOGCPREC 18-97, 62 Fed. Reg. 37952-03 (July 15, 1997) (stating that presumptive service connection may not be established for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure).  Therefore, the Veteran is also not entitled to presumptive service connection for lung cancer.     

While the Veteran's colon, liver and lung cancer claims cannot succeed on a presumptive basis, the Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  No competent evidence is of record connecting the Veteran's colon and liver cancers to his service including his presumed in-service herbicide exposure.  As noted above, while lung cancer is on the presumptive list of diseases associated with herbicide exposure, the medical evidence of record established that the Veteran's lung cancer developed as a result of his metastatic colon cancer and there is no alternative competent evidence of record otherwise connecting the Veteran's lung cancer to his presumed in-service herbicide exposure.  
  
In addition, while the Veteran's primary contention for entitlement to service connection has been based on in-service herbicide exposure, the evidence of record does not support entitlement to service-connection under any other theory.  The Veteran has not pointed to, and the evidence does not suggest, any other in-service incidents beyond in-service herbicide exposure that the current cancers could be related to.  The Veteran's March 1968 and September 1976 (from his last period of active service) separation examination reports noted normal clinical evaluation with respect to his lungs and chest, abdomen and viscera and anus and rectum.  The March 1968 separation examination report noted no relevant defects.  The September 1976 separation examination report was difficult to read, but it appeared not to note any relevant defects (with the only mention being related to the Veteran's vision).  Nor is there evidence of any of the cancer disabilities at issue within the first post-service year.  With respect to the Veteran's colon and liver cancer claims, while there is evidence of a current disability , there is no nexus between the disability and service and therefore service connection is not warranted on a direct basis.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  With respect to the Veteran's lung cancer claim, as noted above, presumptive service connection on the basis of in-service herbicide exposure is not warranted and the Veteran, and the evidence of record, does not suggest any other in-service incidents beyond in-service herbicide exposure that the current lung cancer could be related to and therefore service connection is not warranted on a direct basis.  See id.  Additionally, the medical evidence discussed above noted that the Veteran's liver and lung cancers developed as a result of his metastatic colon cancer and therefore were not the result of his active service.  See, e.g., August 20, 2013 VA treatment note (including an assessment of "[c]olon cancer with liver, chest wall and lung" metastases).        

Further, an April 26, 2012 VA treatment note referenced the Veteran as having "rectosigmoid cancer with liver, adrenal, and possible lung metastases diagnosed" March 28, 2012.  As such, the Veteran's cancers were not diagnosed until well more than one year after the Veteran separated from service in either March 1968 or October 1976 and therefore entitlement to service connection is not warranted under the presumption regarding chronic diseases.  38 U.S.C.A. §§ 1112(a), 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In addition, there is no evidence showing a continuity of symptomatology since service for colon, liver and lung cancers and therefore service connection is also not warranted on this basis.  See 38 C.F.R.        § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (2013).

The Board has considered the Veteran's and his representative's contentions.  In the Veteran's August 2012 Notice of Disagreement (NOD), he stated "I cite the Ranch Hand executive [letter] that states that the Ranch Hand personnel have a higher incidence of gastric disorders and death from same then the population of the world as a whole."  The Board is unsure as to what document the Veteran is referencing and in any event, as noted above, the NAS concluded in 2012 that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and cancers of the digestive organs (to include colorectoral cancer) and hepatobiliary cancers (to include liver cancer).  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014).  The NAS also concluded that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and gastrointestinal and digestive disorders.  See id.  In the August 2012 NOD the Veteran also stated that "from reading health books I hav[e] read the [] liver and colon are parts of the gastric system and I feel that this creates reasonable doubt in my favor[] and proves that it is reasonable to have these disease processes from exposure to Agent Orange."  In an April 2013 statement, the Veteran stated that he had "40% of my liver removed due to my Agent Orange related gastric disorder and liver cancer."  The Board again notes that the NAS concluded that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and cancers of the digestive organs (to include colorectoral cancer), hepatobiliary cancers (to include liver cancer) and gastrointestinal and digestive disorders.  See id.  In the August 2012 NOD, the Veteran also stated that "the cancer nodules in my chest have not been biopsied to show if it is a lung or a colon focus."  As referenced above, a June 2013 VA discharge summary noted that the Veteran "underwent a right video-assisted thoracoscopy middle lobe wedge times 2 as well as several biopsies."  The Board notes that while there does not appear to be of record any treatment records associated with the June 2013 hospitalization and procedure, the subsequent VA treatment records of record adequately address the issue of whether the Veteran's lung cancer is a result of metastasis of colon cancer.  Based on the VA treatment records of record, therefore, it appears that subsequent to the Veteran's August 2012 NOD, a biopsy was in-fact performed in June 2013 that determined that the Veteran's lung cancer was the result of result of metastasis of colon cancer.  See, e.g., July 2013 VA treatment note (including an assessment of "[c]olon cancer metastatic to liver and lung").  In a September 2013 statement, the Veteran stated that "I feel that the lung biopsies performed earlier this year as well as the 40% of my liver that was removed show that the cancer was present and did not metasticize from the colon.  My exposure to Agent Orange and your conceding should 'presume' this."  The Veteran's representative submitted a July 2014 VA Form 646 (Statement of Accredited Representative in Appealed Case) that stated in part that the Veteran contended that his colon, liver and lung cancers "are related to his herbicide exposure while serving on land in Vietnam."  The Board notes that the Veteran is not competent to comment on the metastasis of his cancers or otherwise relate his current cancers to his in-service herbicide exposure, as these are complex medical questions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Board acknowledges the Veteran's and his representative's contentions, with respect to the liver and lung cancer claims, more probative value is assigned to the VA treatment records discussed above that noted that the Veteran's liver and lung cancers developed as a result of his metastatic colon cancer.  See, e.g., August 20, 2013 VA treatment note (including an assessment of "[c]olon cancer with liver, chest wall and lung" metastases).  With respect to the colon cancer claim, the Board finds the NAS findings discussed above, combined with the lack of competent supporting evidence, to be highly probative as to whether the Veteran's colon cancer is related to in-service herbicide exposure.  

In summary, the Board finds that the Veteran's colon and liver cancers were not shown in service or within the post-service year, and have not been shown to be etiologically related to the Veteran's active service, to include his presumed in-service exposure to herbicides.  The Board additionally finds that the Veteran's lung cancer is a result of metastasis of colon cancer, was not shown in service or within the post-service year and has not been shown to be etiologically related to the Veteran's active service, to include his presumed in-service exposure to herbicides.  
As such, the Veteran's colon, liver and lung cancers cancer were not incurred in or aggravated by service and such incurrence may not be presumed and the Veteran's claims therefore must be denied.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for colon cancer is denied.

Entitlement to service connection for liver cancer is denied.

Entitlement to service connection for lung cancer is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


